DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 representative of claims 5 and 6 recites the limitation(s):
A storage method of a secondary battery that will be mounted or that is mounted on an electrically driven vehicle at before of a delivery to a user, the storage method comprising: 
performing a supply and demand adjustment of an electric power system by using the secondary battery during a storage of the secondary battery at before of the delivery to the user;
However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming storage equivalent to charging of the secondary battery, applicant is claiming storage (putting/installing) second battery in the vehicle, or applicant is 
Dependent claims 2 – 4 inherit the deficiencies of parent claim 1 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 6 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 6 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 5 and 6 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to an electric grid company discharging batteries of electric vehicles to meet the demand during the peak times and making a payment (e.g. a billing credit) 
 This judicial exception is not integrated into a practical application because, in particular, the claim recites a primary device performing a supply and demand adjustment of an electric power system and providing a billing credit to the owner of the electric vehicle in exchange for discharging the battery of their electric vehicle. The primary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of computer-readable recording medium, a supply and demand adjusting part what will perform a task when a threshold condition is met, and a billing management part that will settle the accounts. For the same reason these elements are not sufficient to provide an inventive concept. There is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2 – 4, these claims recite limitations that further define the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Vidhi et al. US Publication 2020/0094691 in view of Keefe US Publication 2010/0079004.

Regarding claims 1, 5 and 6, Vidhi teaches system and method for a charge control application can determine, in response to detecting that an electric vehicle (EV) is electrically coupled to a vehicle-to-grid (V2G) interface, a degradation threshold state of charge (SoC) for a battery of the EV. The charge control application can also command the V2G interface to discharge the battery of the EV to a lower threshold SoC that is below the degradation threshold SoC [Vidhi, 0005], wherein electrical vehicle is mounted on the vehicle, comprising:
performing a supply and demand adjustment of an electric power system by using the secondary battery during a storage of the secondary battery at before of the delivery to the user (Vidhi, Similarly, the charge control application 68 can adjust the charging plan 84 such that the EV 56 is discharged at times when the credit for supplying power to the power grid 58 is near a maximum (e.g., during peak times). That is, the charge control application 68 can set the charging plan 84 to a pattern that attempts to elevate revenue (credit) for supplying power to the power grid 58 from the battery 60 of the EV 52 and curtail costs for charging the battery 60 of the EV 52) [Vidhi, 0037, Fig. 7 and associated disclosure];

    PNG
    media_image1.png
    628
    874
    media_image1.png
    Greyscale

Vidhi does not explicitly teach billing the user a payment by discounting an extent of a decrease in performance of the secondary battery caused by the supply and demand adjustment (giving user credit in exchange for user allowing power grid to discharge the battery installed in user’s vehicle) from a price of the electrically driven vehicle, however, Vidhi teaches that the credits for supplying poser to the power grid 58 during the maintenance state can be applied to the account of the operator of the EV 52.


    PNG
    media_image2.png
    453
    568
    media_image2.png
    Greyscale

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Vidhi by adopting teachings of Keefe and use the power stored in electric vehicles to supply power to the power grid to thereby reduce the power demand at times of peak power demand.

Vidhi in view of Keefe teaches system and method further comprising:
billing the user a payment by discounting an extent of a decrease in performance of the secondary battery caused by the supply and demand adjustment from a price of the electrically driven vehicle [Keefe, Fig. 6 and associated disclosure].

    PNG
    media_image2.png
    453
    568
    media_image2.png
    Greyscale

A storage system comprising supply and demand adjustment part [Vidhi, 0037, Fig. 7 and associated disclosure] and billing management part [Keefe, 0056, Fig. 6 and associated disclosure];
A computer-readable recording medium, in which a program is stored to cause a computer to [Keefe, 0056].


Regarding claim 2, Vidhi in view of Keefe teaches system and method, wherein, when the supply and demand adjustment is performed, the supply and demand adjustment using the secondary battery is performed within a range in which an extent of a decrease in performance of the secondary battery caused by the supply and demand adjustment falls in a range allowed by the user (Keefe, Consumer's may set preferences in their respective profiles. Such preference data may include, for example, data indicating whether a utility company has permission to access (command discharge of) the energy stored within the batteries of the their electric vehicle 50, data of the times of a day, days of the week, etc. that the utility may access the energy stored within their electric vehicle 50, data of the maximum amounts of energy that the utility may discharge from their electric vehicle 50 over a given time period ( e.g., hour, day, week, month, year, etc.), minimum price ( or profit) for discharging, and/or data identifying the locations ( or exclusions of locations) where the electric vehicle 50 may be discharged by the utility. The profile data also may be consistent with or determined by the terms of a contract entered into between the consumer and the utility or a third party entity that acts as a managing service bureau) [Keefe, 0033, also see Vidhi 0016].

Regarding claim 3, Vidhi in view of Keefe teaches system and method, wherein, when the supply and demand adjustment is performed, the range in which the extent of the decrease in performance of the secondary battery caused by the supply and demand adjustment falls in the range allowed by the user is determined on the basis of a charging amount of the electrically driven vehicle (Vidhi, an operator (driver) of the EV, upon arriving at a long-term parking spot of the long-term parking area, can supply (via a user interface), an expected return time or information corresponding to the expected return time (which can correspond to a flight number) to the charging server. Additionally, the charging server can collect profile data for the EV that corresponds to an upper threshold SoC and a lower threshold SoC for the EV. The upper threshold SoC can define desired (maximum) state .

Regarding claim 4, Vidhi in view of Keefe teaches system and method, wherein the discount from the price is derived on the basis of a use aspect of the secondary battery during the storage

    PNG
    media_image2.png
    453
    568
    media_image2.png
    Greyscale

[Keefe, Fig. 6 and associated disclosure].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Genschel e al. US Publication 2010/0274656 teaches system and method for managing electric energy grid-vehicle exchange devices which enables electric energy exchange for a vehicle using an electric exchange device.
Gadh et al. US Publication 2013/0179061 teaches system and method whereby expert systems selectively backfills power from connected electric vehicles to the power grid.
US Government published article “Animation showing how HEV work”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


February 16, 2022